DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on 6/1/2021 has been entered and made of record.  

Response to Amendment/Remarks
In the response filed Claims 1-2, 4-12, and 15-20 were amended.  Claims 13-14 were canceled.  Claims 21-25 were added new.  Claims 1-12, and 15-25 were presented for examination.  

Applicants’ amendments/remarks regarding specification objections, claim objections, rejections under non-statutory double patenting to their respective pending claims have been fully considered, and in combination with the examiner's amendment below and the filing of a terminal disclaimer, are persuasive, and accordingly, withdrawn.  Applicants’ amendments/arguments overcome the prior art of record; the rejections of the claims under AIA  35 U.S.C. 103; and are persuasive.  Accordingly, said rejections are withdrawn.  Examiner further articulates the differences between the prior art and in allowed claims in the examiners reason for allowance below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

Authorization for this Examiner’s Amendment was given in an email from inventor Michael Fiske on 6/11/2021.  

The Application has been amended as follows:

	10. 	(Currently Amended) The system of claim [[9]] 8 wherein a block cipher encrypts the data.

	12. 	(Currently Amended) The system of claim [[9]] 8 wherein the first party storing the encrypted data in the noise based on the hiding locations is comprised of the following: a first party selecting a hiding location for each part of the encrypted data; the first party storing each part of the encrypted data in the hiding location that was selected; the first party storing the noise in the remaining locations that are unoccupied by parts of the encrypted data.

	21. 	(Currently Amended) The method of claim 20, wherein a stream cipher encrypts the data.

	22. 	(Currently Amended) The method of claim 20, wherein a block cipher encrypts the data.

	23. 	(Currently Amended) The method of claim 20 further comprising: during a second instance of hiding the encrypted data the locations of the encrypted data and the locations of noise have changed.

	24. 	(Currently Amended) The method of claim 20 further comprising: during a second instance of hiding the encrypted data the map has changed, resulting in a change of the locations of the encrypted data and noise.

	25. 	(Currently Amended) The method of claim 20 further comprising: generating the noise is at least based on a behavior of photons.

Allowable Subject Matter
Claims 1-12, and 15-25 are allowed.  

The following is an Examiner's statement of reasons for allowance:

Independent generally describe a method to prevent information from being analyzed and successfully decoded by quantum computers using Shor’s Algorithm. 

Fiske does not, but in related art Kanter et al. (US 2003/0223579 A1)  teaches Fig. 3, steps 300-302, Fig. 9, steps 903-906, and associated text, teaches keys are algorithmically placed into distinct locations within the noise and hidden.  Kanter Fig. 9 steps 907-915 teaches transmitting the message to a recipient.  
Further, Dotan et al. (US 9,882,879 B1) Col. 11 Ln. 65 – Col. 12 Ln. 43 teaches a stegonographic method to hide keys in noise of files information.  Dotan Col. 9 Ln. 22-53 teaches using chaff files to further hide the key information.
However, Fiske, Kanter and Dotan do not teach “the first party transmitting the encrypted data that was hidden inside the noise to a second party; the second party computes a map to find the hiding locations of the parts of the encrypted data; the second party extracting the encrypted data from the noise based on the map”.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-273-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/STEPHEN T GUNDRY/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435